


Exhibit 10.27*
WAIVER AND EXTENSION
THIS WAIVER AND EXTENSION (this “Agreement”) is made by the undersigned as of
September 29, 2013.
WHEREAS, Dolby Laboratories, Inc., a California corporation (the “Tenant”), and
certain of the undersigned are parties to (i) that certain Lease Agreement dated
as of December 31, 2005, as amended, relating to certain premises commonly known
as 100 Potrero Avenue, San Francisco, California, as more particularly described
in such Lease Agreement, (ii) that certain Lease Agreement dated as of December
31, 2005, relating to certain premises commonly known as 130 Potrero Avenue, San
Francisco, California, as more particularly described in such Lease Agreement
and (iii) that certain Lease Agreement dated as of December 31, 2005, relating
to certain premises commonly known as 140 Potrero Avenue, San Francisco,
California, as more particularly described in such Lease Agreement (each a
“Lease” and collectively, the “Leases”). Any capitalized term used but not
defined in this Agreement will have the meaning ascribed to such term in the
applicable Lease. In addition, all of the undersigned (other than the Tenant)
are collectively referred to herein as the “Landlord Parties”
WHEREAS, Section 30(a) of each Lease provides that Tenant may exercise the
Extension Option by providing written notice to Landlord no less than 12 months
prior to the Expiration Date of the Term (the “Option Deadline”).
WHEREAS, the Expiration Date of the Term of each of the Leases is December 31,
2013 (the “Original Expiration Date”).
WHEREAS, the Ray and Dagmar Dolby Real Estate Investments, L.P., an original
party to certain of the Leases, has dissolved.
WHEREAS, with respect to each applicable Lease, each of the Landlord Parties,
pursuant to a Waiver dated December 20, 2012, a Waiver dated February 27, 2013,
a Waiver dated April 26, 2013 and a Waiver dated June 29, 2013 (collectively,
the “Prior Waivers”) previously waived the Option Deadline with respect to the
first Option Term, and desires to continue to waive the Option Deadline with
respect to the first Option Term (in the event that Tenant exercises the
Extension Option with respect to the first Option Term) as specified below.
WHEREAS, Section 30(b) of each Lease provides that if Tenant exercises the
Extension Option, the Landlord shall send to Tenant a notice setting forth the
Prevailing Market Rental for the Premises for the Option Term (the “Landlord
Notice”) on or before the date that is 270 days prior to the Expiration Date of
the Term (the “Landlord Deadline”).
WHEREAS, with respect to each applicable Lease, Tenant previously waived,
pursuant to the Prior Waivers, the Landlord Deadline with respect to the first
Option Term and desires to continue to waive the Landlord Deadline with respect
to the first Option Term (in the event that Tenant exercises the Extension
Option with respect to the first Option Term) as specified below.
WHEREAS, Section 24 of each Lease provides that no provision of such Lease may
be waived except by a written instrument signed by the party against which the
enforcement of the waiver is sought.
WHEREAS, the parties desire to extend the term of each Lease to April 30, 2014
(the “Extended Expiration Date”).
NOW, THEREFORE,
1.Each Lease is hereby amended to change the Expiration Date thereunder from the
Original Expiration Date to the Extended Expiration Date. During the period from
the Original Expiration Date through the Extended Expiration Date, Tenant shall
continue to pay Base Rent at the rate applicable to the month in which the
Original Expiration Date occurs.

1


--------------------------------------------------------------------------------




2.With respect to each applicable Lease, each of the Landlord Parties hereby
irrevocably waives the Option Deadline with respect to the first Option Term;
provided, however, that if Tenant wishes to exercise the Extension Option with
respect to such first Option Term, Tenant must do so by no later than March 31,
2014.
3.With respect to each applicable Lease, Tenant hereby irrevocably waives the
Landlord Deadline with respect to the first Option Term; provided, however, that
if Tenant exercises the Extension Option with respect to such first Option Term,
the Landlord must deliver the Landlord Notice on or before the date that is 30
days after Tenant exercises the Extension Option.
4. Nothing herein shall be construed as requiring Tenant to exercise the
Extension Option under any of the Leases.
This Agreement may be executed in any number of counterparts, each of which when
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.
[Signature Page Follows]

2


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed as of the date first written above by a duly authorized signatory.


RAY DOLBY TRUST UNDER THE DOLBY FAMILY TRUST INSTRUMENT DATED MAY 7, 1999
By: /s/ Dagmar Dolby
Name: Dagmar Dolby
Title: Trustee




DOLBY FAMILY TRUST INSTRUMENT DATED MAY 7, 1999
By: /s/ Dagmar Dolby
Name: Dagmar Dolby
Title: Trustee
RAY DOLBY 2002 TRUST A DATED APRIL 19, 2002
By: /s/ Dagmar Dolby
Name: Dagmar Dolby
Title: Trustee


RAY DOLBY 2002 TRUST B DATED APRIL 19, 2002
By: /s/ Dagmar Dolby
Name: Dagmar Dolby
Title: Trustee
DOLBY LABORATORIES, INC.
a California corporation


By:/s/ Andy Sherman
Name: Andy Sherman
Title: Executive Vice President and General Counsel
 


3
